As Filed with the Securities and Exchange Commission onAugust 19, 2015 File No: 000-55235 United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDING JUNE 30, 2015 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-55235 ABCO ENERGY, INC. (Name of registrant as specified in its Charter) Nevada 20-1914514 (State of Incorporation) (IRS Employer Identification No.) 2100 North Wilmot #211, Tucson, AZ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 520-777-0511 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filer ¨ Accelerated file ¨ Non-accelerated filer ¨ Smaller reporting company x. Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes ¨ No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by the court. Yes ¨ No ¨ N/A APPLICABLE ONLY TO CORPORATE ISSUERS: As of August 19, 2015 we had25,180,030 shares of common stock issued and outstanding. Table of Contents TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures about Market Risk 12 Item 4. Controls and Procedures 12 PART II. OTHER INFORMATION Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 13 Item 3. Defaults upon Senior Securities 13 Item 4. Mine Safety Disclosures 13 Item 5. Other Information 13 Item 6. Exhibits 13 Signatures 14 Table of Contents PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements ABCO ENERGY, INC. CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2015 TABLE OF CONTENTS Consolidated Balance Sheets: As of June 30, 2015 and as of December 31, 2014 (Unaudited) Consolidated Statements of Operations: For the Three months and Six Months Ended June 30, 2015 and June 30, 2014 (Unaudited) Consolidated Statements of Cash Flows: For the Three Months and Six Months Ended June 30, 2015 and June 30, 2014 (Unaudited) Notes to the Consolidated Financial Statements (Unaudited) 3 Table of Contents ABCO ENERGY, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) ASSETS June 30, 2015 December 31, 2014 Current Assets Cash $ $ Accounts receivable Inventory Total Current Assets Fixed Assets Vehicles, office furniture & equipment – net of accumulated depreciation Other Assets Investment in long term leases Security deposits Total Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable and accrued expenses $ $ Current portion of long term debt Notes payable – related parties Total Current Liabilities Long Term Debt- net of current portion Total Liabilities Stockholders’Deficit Common stock, 500,000,000 shares authorized, $0.001 par value, 24,997,530 and 23,695,680 outstanding at June 30, 2015 and December 31, 2014 respectively. 24,997 Additional paid in capital Accumulated deficit ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ See accompanying notes to the unaudited consolidated financial statements. 4 Table of Contents ABCO ENERGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended For The Six Months Ended June 30, 2015 June 30, 2014 June 30, 2015 June 30, 2014 Revenues – Note 2 $ Cost of Sales Gross Profit Operating Expenses: Selling, General & Administrative Income (Loss) from operations ) ) ) Other expenses Interest on notes payable 19,475 11,947 Loss before provision for income taxes ) Provision for income tax - Note 1 - Net loss applicable to common shareholders $ ) $ ) $ ) $ ) Net loss per share(Basic and fully diluted) $ ) $ ) $
